         Case 7:18-cv-00078-ADA Document 258 Filed 12/23/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

TRUE CHEMICAL SOLUTIONS, LLC,                           §
                                                        §
                 Plaintiff/Counter-Defendant            §
                                                        §    Civil Action No. 7:18-CV-00078-ADA
       v.                                               §
                                                        §
PERFORMANCE CHEMICAL COMPANY,                           §
                                                        §    Jury Trial Demanded
                 Defendant/Counter-Plaintiff            §


             TRUE CHEMICAL SOLUTIONS, LLC’s OBJECTIONS TO PCC’S
             JURY STATEMENT AND PROPOSED QUESTIONS
                        FOR VOIR DIRE EXAMINATION

       True Chemical Solutions, LLC (“True Chem”) hereby submits the following objections to

Performance Chemical Company’s (“PCC”) jury statement of claims or defenses for use in

connection with voir dire (Ex. 8.2 to ECF No. 230) and its proposed questions for voir dire

examination (Ex. 7.2 to ECF No. 230).

            PCC intends to tell the jury pool during voir dire that the former employees of PCC have

stolen secrets that allow them to unfairly compete with PCC and even steal PCC’s customers. PCC attempts

to paint True Chem as unhappy workers who stole secrets from PCC to gain an advantage in the marketplace

unfairly. For example, PCC asks this question: “Does anyone believe an employee for a company should be

free to use information he learns during his time as an employee to later compete with his former employer?

PCC then escalates to a question that undoubtedly makes the connection between stealing secrets and unfair

competition: “An agent learns Coke’s secret formula while working for Coke. The agent later goes to work

for Pepsi, and, without Coke’s permission, uses those secrets to help Pepsi improve its product. Do you believe

that agent did anything wrong?” PCC attempts to improperly transfer this case from patent infringement to

theft of trade secret. Moreover, the follow-up question simply assumes that the ex-employees are in the wrong


TRUE CHEM’S OBJECTIONS TO PCC’S JURY STATEMENT AND VOIR DIRE QUESTIONS                                    1/3
         Case 7:18-cv-00078-ADA Document 258 Filed 12/23/20 Page 2 of 3




and attempts to divert the jurors into selecting whether the ex-employees or Coke is at fault, and simply ignores

the possibility that the ex-employees did not steal anything from Coke. PCC asks, “Who should be held

accountable, Pepsi, or the agent personally?”

         Moreover, In PCC’s Jury Statement, PCC attempts to reinforce the notion that True Chem’s

employees have behaved badly by making sure to note that they are ex-employees who not only stole PCC’s

secret info but PCC’s customers as well. PCC makes sure to note that “True Chemical Company, is made

up of former employees of Performance Chemical who left to start their own company to provide the same

services using the same frac trailer design to the same customers (emphasis added).” At the same time,

however, PCC seeks to bar True Chem from offering any explanation as to why it left PCC. In other words,

PCC wants to create a one-sided narrative that True Chem employees left PCC in order to steal

PCC’s technology and steal its customers yet bar those same True Chem employees from

providing the jury with their own reasons for leaving PCC. True Chem has filed a motion in

limine to preclude suggestions “that there is anything unlawful or inappropriate about the

circumstances leading to the formation of True Chem or that any individuals who founded True

Chem were previously employed by PCC” (See Dkt. No. 246-1 at 2).

       True Chem objects to these statements and questions being presented to the jury pool under

FRE 402 and 403.


 Dated: December 23, 2020                                     Respectfully submitted,

                                                              /s/ Jaison C. John_____________
                                                              Jaison C. John
                                                              State Bar No. 24002351
                                                              jjohn@johnandmorganlaw.com
                                                              Terry D. Morgan
                                                              State Bar No. 14452430
                                                              tmorgan@johnandmorganlaw.com
                                                              JOHN & MORGAN, P.C.
                                                              6464 Savoy Dr., Suite 600


TRUE CHEM’S OBJECTIONS TO PCC’S JURY STATEMENT AND VOIR DIRE QUESTIONS                                      2/3
        Case 7:18-cv-00078-ADA Document 258 Filed 12/23/20 Page 3 of 3




                                                     Houston, TX 77036
                                                     Telephone: (713) 934-4069
                                                     Facsimile: (713) 934-7011
                                                     Masood Anjom
                                                     Texas Bar No. 24055107
                                                     manjom@azalaw.com
                                                     Kyung (Drew) Kim
                                                     Texas Bar No. 24007482
                                                     dkim@azalaw.com
                                                     Justin Chen
                                                     Texas Bar No. 24074024
                                                     jchen@azalaw.com
                                                     AHMAD, ZAVITSANOS, ANAIPAKOS, ALAVI
                                                             & MENSING P.C.
                                                     1221 McKinney Street, Suite 2500
                                                     Houston, TX 77010
                                                     Telephone: (713) 655-1101
                                                     Facsimile: (713) 655-0062
                                                     James W. Essman
                                                     State Bar No. 00788771
                                                     jessman@shaferfirm.com
                                                     Miles R. Nelson
                                                     State Bar No. 14904750
                                                     mnelson@shaferfirm.com
                                                     SHAFER, DAVIS, O’LEARY & STOKER
                                                     700 North Grant, Ste. 201
                                                     P.O. Drawer 1552
                                                     Odessa, TX 79760-1552
                                                     Telephone: (432) 332-0893
                                                     Facsimile: (432) 333-5002
                                                     ATTORNEYS FOR PLAINTIFF AND
                                                     COUNTER DEFENDANT,
                                                     TRUE CHEMICAL SOLUTIONS, LLC


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was filed electronically in compliance with Local Rules CV-5(b) on December 23, 2020.
As such, this document was served on all counsel of record pursuant to Local Rules CV-5(b)(1)
and the Federal Rules of Civil Procedure.


                                                   /s/ Jaison C. John
                                                   Jaison C. John



TRUE CHEM’S OBJECTIONS TO PCC’S JURY STATEMENT AND VOIR DIRE QUESTIONS                     3/3
